DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I , species A1 encompassing claims 1-12 in the reply filed on  July 29, 2020 is acknowledged. Claims 13-21 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga et al. (US20060113109, hereinafter Koga).
Referring to claim 1, Koga discloses a printed circuit board (PCB) assembly comprising: 
a first PCB (a printed wiring board 21); 
a high-speed PCB (printed wiring board 11 having high-speed signal lines 132,); and 
a high-speed interconnect (ACF) electrically and physically connecting the first PCB and the high-speed PCB (paragraph 0060 of Koga states, “a circuit board formed with high-speed signal lines that require rigid impedance matching and provisions for high-frequency noise can be readily connected to another circuit board through the use of ACF interconnection technique and high-speed signals can be transferred between the circuit boards”).
Referring to claim 11, Koga discloses the PCB assembly of claim 1, wherein the high-speed interconnect is a compression interconnect (see paragraph 0028-0030 of Koga).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koga.

Referring to claim 2, Koga discloses the PCB assembly of claim 1, but fails to disclose wherein the first PCB to transport PCB transports power and control signals.
It would be obvious deign choice to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Koga to the first PCB used for transports power and control signals to another electronic component or another circuit board  in order to transport power by the first PCB to work or do normal functions of the another electronic component or another circuit board and to control signal controls the function of the electronic component or another circuit board and communicates with first PCB.



Claim 3-8  are rejected under 35 U.S.C. 103 as being unpatentable over Koga and further in view of  Kim et al. (US2020037448, hereinafter Kim).
Referring to claim 3, Koga fails to disclose the PCB assembly of claim 1, wherein the first PCB includes high-speed vias that transport high-speed signals between the first PCB and the high-speed PCB.
Kim discloses wherein the first PCB (10 in figure 4) includes high-speed vias (vias in 10) that transport high-speed signals between the first PCB (10) and the high-speed PCB (figure 4 paragraph 0026 of Kim states, “PCB 10 is specifically configured to have plated through-hole vias 24, which provide direct communication from respective solder ball to a back-side thereof In conjunction with PCB 10high-speed signals can be directly transmitted from CPU 20 to customized paddle card”).
It would be obvious to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Koga to have the high-speed PCB transports high-speed data signals as taught by Kim in order to provide data communication path or exchange between electronic parts of assembly in many user applications such as display, mobile phone, or laptop.

Referring to claim 4, Koga in view of Kim disclose the PCB assembly of claim 3, wherein: the first PCB includes an integrated circuit (IC) (20 in figure 4 of Kim); and (24) transport the high-speed signals between the IC (20 in figure 4 of Kim) and the high-speed PCB (61).

Referring to claim 5, Koga in view of Kim disclose the PCB assembly of claim 3, further comprising a die package that includes the first PCB and an integrated circuit (IC) (10 and 20 in figure 4 of Kim). 

Referring to claim 6, Koga disclose the PCB assembly of claim 1, wherein the high-speed PCB transports high-speed data signals.
Kim discloses Printed circuit boards are beneficial in many applications since they provide an inexpensive and ubiquitous way to transmit high-speed data between various electrical components in many different systems (paragraph 0006 of Kim).
It would be obvious to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Koga to have the high-speed PCB transports high-speed data signals as taught by Kim in order to provide data communication path or exchange between electronic parts of assembly in many user applications such as display, mobile phone, or laptop.

Referring to claim 7, Koga fails to disclose the PCB assembly of claim 1, further comprising a high-speed connector connected to the high-speed PCB.
Kim discloses a high-speed connector connected to the high-speed PCB (63 connected to 61; paragraph 0030 states, “A connector 63 is also provided on paddle card 61 to accommodate further connections, and a riser paddle card 65 is designed to interact with connector 63. Second paddle card 65 is capable of being connected to the high-speed communication cable 42 to thus allow communication with other systems. Using this structure, electrical signals are easily and quickly routed from CPU 20 and transmitted to other components via high-speed cable 42 without the need for on-board signal routing.).
It would be obvious to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Koga to have the high-speed connector transports high-speed data signals as taught by Kim because this type of configuration provide high speed electrical signals easily and quickly routed from chip and transmitted to other components via high-speed cable.

Referring to claim 8, Koga fails to disclose the PCB assembly of claim 1, wherein the high-speed connector is either a copper connector or an electrical/optical assembly with an optical connector.
It would have been obvious to ordinary skill in the art before the effective filing date of claimed  invention was made to  having connector made of copper because It is known that copper is high conductive material having loss resistance, therefore, current or single pass though copper with minimum loss since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Koga and further in view of  Takai et al. (US20100051338, hereinafter Takai).
Referring to claim 9, Koga discloses the PCB assembly of claim 1, but fails to disclose wherein the high-speed PCB includes engineered PCB material.
Kenji discloses the high-speed PCB includes engineered PCB material (figure 1, paragraph 0021 states, “Examples of the materials for the substrate are inorganic fibers of such as polyimides… tetrafluoroethylene; and their mixtures, however the materials are not limited to these examples. These substrates may be in any form such as woven fabrics, nonwoven fabrics, roving, chopped strand mats, surfacing mats and the like…. The materials and the forms of the substrate may be selected suitably depending on the uses and functions of the aimed formed products” and  “high speed” in paragraph 0005).
It would be obvious to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Koga to have the high speed PCB includes   material as taught by Takai in order to prevent the start or slow the growth of fire, additionally, paragraph 0010 states, “wiring boards with an excellent fine wiring formation and electric properties and advantageous in terms of the production cost and having a high reliability and high frequency have not been made available so far.” And paragraph 0013 states, “t is made possible to provide a printed wiring board having improved resin-resin adhesion strength and excellent moisture absorption resistance and heat resistance”

Claim 10  is  rejected under 35 U.S.C. 103 as being unpatentable over Koga and further in view of  Wu et al. (US20120112868, hereinafter Wu).
Referring to claim 10, Koga discloses the PCB assembly of claim 1, but fails to disclose wherein the first PCB includes FR-4.
Wu discloses the first PCB includes FR-4 (figure 3, paragraph 0026 states, first-fourth insulating layers 302, 306, 310, and 314 may be made from …. a flame retardant fiberglass composite substrate board material (e.g., FR-4),).
It would be obvious to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Koga to have the first PCB includes FR-4 ]as taught by Wu in order to prevent the start or slow the growth of fire, additionally, it is commonly known fiberglass composite having that high structural strength and superior strength-to-weight ratio, therefore, used in circuit board to increase strength of the board.

Claim 12  is  rejected under 35 U.S.C. 103 as being unpatentable over Koga and further in view of  Williams et al. (US20060113107, hereinafter Williams).
Referring to claim 12, Koga discloses the PCB assembly of claim 11, but fails to disclose wherein the high-speed interconnect includes compression contacts.
Williams discloses the high-speed interconnect includes compression contacts (204 in figure 2,  paragraph 0015 of Williams states, “In employing a thin flexible substrate, the invention provides a connector with compliance from not only the elastic contacts themselves, but also from the flexible substrate on which the contacts are mounted.”).
It would be obvious to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Koga to have the high-speed compression 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PARESH H PAGHADAL/Examiner, Art Unit 2847